Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (“Newman”, US 20090291368 A1) in view of Duoss et al. (“Duoss”, US 20170104198 A1).
Regarding claim 1, Newman teaches an electrical energy storage apparatus (Newman, Title, Abstract, e.g., battery), comprising: 
an interpenetrating, three dimensional structure (Newman, Title, Abstract, Figs. 1-3, e.g., three-dimensional battery; (Figs. 1-3 show an interpenetrating, three dimensional structure)) including: 
an electrolyte material (Newman, Figs. 1-3, [0045], e.g., separator layer 145 can include an electrolyte layer or liquid electrolyte such as organic carbonates with various salts); 
a first non-planar layer of anode material to form an anode (Newman, Figs. 1-3, [0039], e.g., three dimensional battery cell 130 includes an anode 135 (e.g., negative electrode); (as shown in Figs. 1-3, anode 135 is a non-planar layer of anode material)); 
a second non-planar layer of cathode material which conforms to a contour of the first non-planar layer of anode material, and which forms a cathode (Newman, Figs. 1-3, [0039], e.g., three dimensional battery cell 130 includes an anode 135 (e.g., negative electrode), a cathode 140 (e.g., positive electrode), a separator layer 145; (as shown in Figs. 1- 3, cathode 140 is a non-planar layer of cathode material, and as shown in Figs. 1 and 3, which conforms to a contour of an anode 135 (the first non-planar layer of anode material))); 
the first non-planar layer and the second non-planar layer being formed so as to be interpenetrating, and which form a plurality of non-parallel channels throughout the interpenetrating, three dimensional structure (Newman, Figs. 1-3, [0039], e.g., three dimensional battery cell 130 includes an anode 135 (e.g., negative electrode), a cathode 140 (e.g., positive electrode), a separator layer 145; (as shown in Figs. 1-3, anode 135 and cathode 140 being formed so as to be interpenetrating)); 
a first current collector layer in communication with the first non-planar layer and forming a first electrode (Newman, Figs. 1-3, [0039], [0040], e.g., anode current collector 150 (e.g., negative current collector), and a cathode current collector 155 (e.g., positive electrode current collector); the anode 135 and an anode current collector 150 is bonded to and in electrical communication with a first region of the base); 
a second current collector layer in communication with the second non-planar layer and forming a second electrode (Newman, Figs. 1-3, [0039], [0047], e.g., anode current collector 150 (e.g., negative current collector), and a cathode current collector 155 (e.g., positive electrode current collector); cathode current collector 155 can be bonded to and in electrical communication with a second region of the anode 135); and 
a third non-planar layer forming a separator material disposed between the first non-planar layer and the second non-planar layer, and following the contour of the first non-planar layer and the second non-planar layer, with the first non-planar layer, the second non-planar layer and the third non-planar layer forming integrated wall portions propagating in an interpenetrating, three dimensional structure (Newman, Figs. 1-3, [0039], e.g., three dimensional battery cell 130 includes an anode 135 (e.g., negative electrode), a cathode 140 (e.g., positive electrode), a separator layer 145; (as shown in Figs. 1-3, separator layer 145 is a non-planar layer forming a separator material disposed between an anode 135 (e.g., negative electrode) and a cathode 140 (e.g., positive electrode), and following the contour of the first non-planar layer and the second non-planar layer, with the first non-planar layer, the second non-planar layer and third the third non-planar layer forming integrated wall portions propagating in an interpenetrating, three dimensional structure)).
Newman does not teach that the interpenetrating, three dimensional structure is an interpenetrating, three dimensional, triply periodic structure; the first non-planar layer and the second non-planar layer being formed so as to be interpenetrating in a triply periodic configuration, and which form a plurality of non-parallel channels throughout the interpenetrating, three dimensional, triply periodic structure; and with 
However, in the same field of endeavor, Duoss teaches a battery having an interpenetrating, three dimensional, triply periodic structure in a shape of gyroid (which is an interpenetrating, three dimensional, triply periodic structure having a triply periodic configuration as shown in Fig. 2; also as defined by Applicant’s claim 8; (when the interpenetrating, three dimensional, triply periodic structure is in a shape of gyroid, it is expected to have wall portions forming the interpenetrating, three dimensional, triply periodic structure repeat periodically and uniformly in a plurality of differing non-parallel directions to provide channels extending in uniform, repeating patterns in the plurality of differing non-parallel directions, and wherein the wall portions form uniform thicknesses (see Fig. 2; also as defined by Applicant’s claim 8); the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112))) (Duoss, Title, Abstract, Fig. 2, [0052], [0064]-[0067], claim 5, e.g., model 200 shown in FIG. 2 has a gyroid shape with a matrix of anode micro-channels and a matrix of anode micro-channels that are interwoven to provide an interpenetrating network of anode and cathode materials; model 200 having a gyroid shape provides high surface areas and small transport distances; separator has a gyroid structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the interpenetrating, three dimensional structure in a shape of gyroid having an interpenetrating, three dimensional, triply periodic structure; the first non-planar layer and the second non-planar layer being formed so as to be interpenetrating in a triply periodic configuration, and which form a plurality of non- parallel channels throughout the interpenetrating, three dimensional, triply periodic structure; and with the first non-planar layer, the second non-planar layer and third the third non-planar layer forming integrated wall portions propagating in the interpenetrating, three dimensional, triply periodic structure, and wherein the integrated wall portions forming the interpenetrating, three dimensional, triply periodic structure repeat periodically and uniformly in a plurality of differing non-parallel directions to provide channels extending in uniform, repeating patterns in the plurality of differing non-parallel directions, and wherein the integrated wall portions form uniform thicknesses, for the purpose of providing high surface areas and small transport distances (Duoss, [0064]).
When the first non-planar layer, the second non-planar layer and the third non-planar layer forming integrated wall portions in an interpenetrating, three dimensional structure in a shape of gyroid, the integrated wall portions is expected to form an interpenetrating, three dimensional, triply periodic structure repeat periodically and uniformly in a plurality of differing non-parallel directions to provide channels extending in uniform, repeating patterns in the plurality of differing non-parallel directions, and wherein the integrated wall portions is expect to form uniform thicknesses (see Fig. 2 of 
Regarding claim 2, Newman teaches wherein the third non-planar layer is disposed between the first current collector layer and the second current collector layer (Newman, Figs. 1 and 3, [0039], e.g., three dimensional battery cell 130 includes an anode 135 (e.g., negative electrode), a cathode 140 (e.g., positive electrode), a separator layer 145, an anode current collector 150 (e.g., negative current collector), and a cathode current collector 155 (e.g., positive electrode current collector); (as shown in Figs. 1 and 3, separator layer 145 is disposed between an anode current collector 150 (e.g., negative current collector) and a cathode current collector 155 (e.g., positive electrode current collector)).
Regarding claim 3, Newman teaches wherein the first current collector layer is non-planar (Newman, Figs. 1 and 3, [0039], e.g., an anode current collector 150 (e.g., negative current collector); (as shown in Figs. 1 and 3, anode current collector 150 is non-planar)).
Regarding claim 4, Newman teaches wherein the second current collector layer is formed adjacent the second non-planar layer of cathode material (Newman, Figs. 1 and 3, [0039], e.g., three dimensional battery cell 130 includes an anode 135 (e.g., negative electrode), a cathode 140 (e.g., positive electrode), a separator layer 145, an anode current collector 150 (e.g., negative current collector), and a cathode current collector 155 (e.g., positive electrode current collector)).
Regarding claim 5, Newman teaches wherein the first non-planar layer of anode material includes an electrically conductive filler material which is expected to 
Regarding claim 6, Newman teaches wherein the second non-planar layer of cathode material includes an electrically conductive filler material which is expected to improve electrical conductivity (Newman, Figs. 1 and 3, [0046], e.g., cathode layer can include carbon black (which is being interpreted as an electrically conductive filler material)).
Regarding claim 7, Newman teaches wherein the apparatus forms a battery (Newman, Title, Abstract, e.g., three-dimensional battery).
Regarding claim 8, Newman in view of Duoss teaches the apparatus of claim 1 as disclosed above.  Newman does not teach wherein the three dimensional periodic structure comprises one of: a gyroid; a double gyroid; a Schwartz surface; kelvin foam; an octet truss; a kagome lattice; a Neovius surface; an N14 Surface; an N26 Surface; an N38 Surface; a Diamond surface; and a Double Diamond surface.
However, in the same field of endeavor, Duoss teaches a battery having an interpenetrating, three dimensional, triply periodic structure in a shape of gyroid (Duoss, Title, Abstract, Fig. 2, [0052], [0064]-[0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the three dimensional periodic structure comprises a gyroid, for the purpose of providing high surface areas and small transport distances (Duoss, [0064]).

Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Newman does not disclose or suggest a triply periodic structure which forms interpenetrating channels that repeat periodically, and uniformly, in a plurality of differing non-parallel directions, and which provide uniform wall thicknesses. There is no suggestion given in Newman of modifying the structure disclosed therein to conform to these limitations. … It can be seen from Figure 1 above that the channels are definitely not "uniformly repeating" as called for in Claim 1. Furthermore, the wall thicknesses of the anode layer 135, the cathode layer 140 and the separator layer 145 are clearly not uniform, but vary significantly … The channels are randomly shaped and spaced, with no uniformity at all.  Duoss discusses a triply periodic structure for use in forming a battery, although Duoss is silent on the wall construction now recited in Claim 1. Duoss describes forming the separator layer in a desired pattern, but not separate anode and cathode layers such that three distinct layers, i.e., the cathode layer, the anode layer, and separator layer are formed with the same contour.  Also, it is respectfully asserted that the Examiner has not given any reason why one looking at either the Newman or Duoss references would be motivated to combine the teachings of these references in the manner which the Examiner has done.” (Remarks, Pages 8-10).
Applicant’s argument is not persuasive.  
Newman teaches a first non-planar layer of anode material to form an anode (Newman, Figs. 1-3, [0039], e.g., three dimensional battery cell 130 includes an anode 
a second non-planar layer of cathode material which conforms to a contour of the first non-planar layer of anode material, and which forms a cathode (Newman, Figs. 1-3, [0039], e.g., three dimensional battery cell 130 includes an anode 135 (e.g., negative electrode), a cathode 140 (e.g., positive electrode), a separator layer 145; (as shown in Figs. 1- 3, cathode 140 is a non-planar layer of cathode material, and as shown in Figs. 1 and 3, which conforms to a contour of an anode 135 (the first non-planar layer of anode material))); 
the first non-planar layer and the second non-planar layer being formed so as to be interpenetrating, and which form a plurality of non-parallel channels throughout the interpenetrating, three dimensional structure (Newman, Figs. 1-3, [0039], e.g., three dimensional battery cell 130 includes an anode 135 (e.g., negative electrode), a cathode 140 (e.g., positive electrode), a separator layer 145; (as shown in Figs. 1-3, anode 135 and cathode 140 being formed so as to be interpenetrating)); and 
a third non-planar layer forming a separator material disposed between the first non-planar layer and the second non-planar layer, and following the contour of the first non-planar layer and the second non-planar layer, with the first non-planar layer, the second non-planar layer and the third non-planar layer forming integrated wall portions propagating in an interpenetrating, three dimensional structure (Newman, Figs. 1-3, [0039], e.g., three dimensional battery cell 130 includes an anode 135 (e.g., negative electrode), a cathode 140 (e.g., positive electrode), a separator layer 145; (as shown in Figs. 1-3, separator layer 145 is a non-planar layer forming a separator material 
Duoss teaches a battery having an interpenetrating, three dimensional, triply periodic structure in a shape of gyroid (which is an interpenetrating, three dimensional, triply periodic structure having a triply periodic configuration as shown in Fig. 2; also as defined by Applicant’s claim 8; (when the interpenetrating, three dimensional, triply periodic structure is in a shape of gyroid, it is expected to have wall portions forming the interpenetrating, three dimensional, triply periodic structure repeat periodically and uniformly in a plurality of differing non-parallel directions to provide channels extending in uniform, repeating patterns in the plurality of differing non-parallel directions, and wherein the wall portions form uniform thicknesses (see Fig. 2; also as defined by Applicant’s claim 8); the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112))) (Duoss, Title, Abstract, Fig. 2, [0052], [0064]-[0067], claim 5, e.g., model 200 shown in FIG. 2 has a gyroid shape with a matrix of anode micro-channels and a matrix of anode micro-channels that are interwoven to provide an interpenetrating network of anode and cathode materials; model 200 having a gyroid shape provides high surface areas and small transport distances; separator has a gyroid structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the interpenetrating, three dimensional 
When the first non-planar layer, the second non-planar layer and the third non-planar layer forming integrated wall portions in an interpenetrating, three dimensional structure in a shape of gyroid, the integrated wall portions is expected to form an interpenetrating, three dimensional, triply periodic structure repeat periodically and uniformly in a plurality of differing non-parallel directions to provide channels extending in uniform, repeating patterns in the plurality of differing non-parallel directions, and wherein the integrated wall portions is expect to form uniform thicknesses (see Fig. 2 of Duoss; also as defined by Applicant’s claim 8); the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on M, Th, F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.